Citation Nr: 9930769	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-13 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 to April 
1997.  In an August 1997 rating action, the RO granted 
service connection for migraine headaches and assigned a 10 
percent rating.  The veteran appealed for a higher rating.  
The veteran was afforded a hearing before an RO hearing 
officer in November 1998.  A transcript of the hearing is of 
record.

In his August 1998 substantive appeal (Form 9) to the Board 
of Veterans' Appeals (Board), the veteran requested a hearing 
before a Member of the Board in Washington, D.C.  In a 
subsequent letter dated in May 1999, the veteran canceled his 
hearing request which was set for a date in June 1999.


FINDINGS OF FACT

1.  The veteran's service-connected migraine headaches occur, 
on average, two to four times a week.

2.  The veteran's migraine headaches are manifested by nausea 
and photophobia, which require him to lie down in darkness 
for forty five minutes to two hours before the pain subsides.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for migraines 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124(a), Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was afforded a general VA examination in June 
1997.  He presented a history of headaches since 1992.  At 
that time, he saw spots in front of his eyes, had loss of the 
visual field to the right, and had numbness in his right 
hand.  Currently, he stated that he experienced headaches on 
an average of two to three times a month.  These headaches 
are manifested by nausea and photophobia.  He reported 
becoming debilitated when the episodes occur.  Sleeping in 
the dark is beneficial in treating the headaches.  On 
examination, he was alert and oriented to time, place, and 
person.  His speech was fluent and appropriate.  Cranial 
nerves II through XII were intact.  Sensation was intact to 
light touch, pinprick and vibration.  His gait was normal and 
his coordination was intact.  The assessment was 
vertebrobasilar migraines.  

VA outpatient treatment records dated from August 1997 to 
February 1998 reveal that the veteran was seen on numerous 
occasions for complaints of increasing frequency in migraine 
headaches.  In an August 1997 record, the veteran complained 
of getting 6 to 10 migraine headaches a month.  He stated 
that the medication he was taking for the headaches provided 
good relief.  In a September 1997 record, the veteran stated 
that his headaches were not getting any better and that his 
current medication was not helping.  In an October 1997 
record, he stated that he experienced headaches 2 to 3 times 
a week.  On a scale of one to 10, he described the intensity 
as 10.  The assessment included complicated migraine 
headaches.  

The veteran was referred for an electroencephalography test 
in October 1997.  The impression was an unremarkable awake 
and drowsy EEG.  No epileptiform activity was noted.  An 
October 1997 VA radiology report revealed an essentially 
unremarkable CT scan of the head.  

In a November 1997 VA outpatient record, he continued to 
state that his headaches occurred 2 to 3 times a week.  
Symptoms included loss of peripheral vision, numbness and 
tingling in both upper extremities.  He stated that the 
headaches were located behind his eyes.  In a subsequent 
November 1997 record, he complained of throbbing pain which 
was preceded by visual aura.  A general physical examination 
was unremarkable.  

In a January 1998 VA outpatient record, the veteran 
complained of daily headaches with loss of peripheral vision 
and visual aura.  The impression was vascular and tension 
headaches.

In a February 1998 VA outpatient treatment record, the 
veteran reported 11 episodes of vascular headaches since mid 
January of that year.  Symptoms included aura, photophobia, 
and blurred vision.  He claimed the headaches lasted for 1 to 
3 hours.  He stated that he worked for 10 to 12 hours a day 
and slept for 7 hours.  The impression included vascular and 
migraine headaches.       

 In a March 1998 VA outpatient treatment record, the veteran 
stated that over the years, the headaches have progressively 
gotten worse.  He currently has headaches three times a week.  
Symptoms include black spots, loss of peripheral vision, and 
photophobia.  He stated that the pain begins as a dull 
throbbing pain which progresses to a sharp pain and lasts 2 
to 3 hours.  

In July 1998 and January 1999 VA outpatient treatment 
records, it was noted that the veteran had 3 to 4 headaches a 
week that were increased by activity, light, and noise.  He 
had nausea but no vomiting.  The impression was tension and 
vascular headaches.

At a hearing before an RO hearing officer in November 1998, 
the veteran testified that he experiences 2 to 3 headaches a 
week that last from 45 minutes to 2 hours.  With the onset of 
a headache, he has to lie down with the lights off.  He was 
taking medication for the headaches.  He stated that he was 
currently working part-time and that he was hoping the 
headaches wouldn't have too much of an effect on his 
employment.

In a May 1999 letter to the Board, the veteran stated that he 
experiences migraine headaches 3 to 4 times a week.  He 
indicated that he had been unemployed and had a difficult 
time finding an employer who understood his medical 
condition.  He stated that he is currently employed and that 
his current employer is very understanding of his situation. 

II.  Analysis

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim for an increased rating for migraine 
headaches is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims that a service connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to a 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, disability evaluations are determined by applying 
a schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

The veteran's migraine headaches are specifically evaluated 
under the provisions of 38 C.F.R.§ 4.124(a), Diagnostic Code 
8100.  A 10 percent evaluation is assigned where the evidence 
shows migraine headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation may be assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on average once a month over the last several months.  A 50 
percent evaluation may be assigned for migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.    

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is seeking a rating in excess of 10 percent for 
his migraine headaches.  Following a review of the evidence 
of record, the Board finds that the veteran's migraine 
headaches meet the criteria for a 30 percent rating.  At the 
June 1997 VA examination, the veteran reported that he 
experienced headaches on an average of two to three times a 
month.  In subsequent VA outpatient treatment records, the 
veteran consistently reported that his migraines occurred 
from two to four times a week and lasted from 45 minutes to 
two hours.  Symptoms include black spots, loss of peripheral 
vision, and photophobia.  Considering this and the rating 
criteria, the Board is of the opinion that a 30 percent 
rating is warranted.

In light of the medical evidence, the Board further concludes 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for migraine headaches.  
To reach a 50 percent rating, the disability must produce 
severe economic inadaptability.  The evidence shows that the 
veteran is currently gainfully employed.  The disability 
produced by the service-connected migraine headaches does 
not, according to the evidence of record, involve very 
frequent completely prostrating attacks.  Nor are the 
migraine headaches shown to cause severe economic 
inadaptability.  Thus an evaluation greater than 30 percent 
for headaches is not warranted.

The Board has reviewed the entire evidence of record and 
finds that the 30 percent rating assigned by virtue of this 
decision for migraine headaches reflects the most disabling 
this disorder has been since the veteran was discharged from 
service and filed his claim for service connection, which is 
the beginning of the appeal period.  Thus, the Board has 
concluded that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An increased rating to 30 percent for migraine headaches is 
granted, subject to the applicable laws and regulations 
governing the payment of monetary benefits.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

